DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of any related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, drawn to claims 1-3, 5, 13-15, and 17, in the reply filed on 03 June 2021 is acknowledged, thereby leaving claims 7, 8, 11, 19, 21-25, 31, 33, and 34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because they use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the claim 1 multiplexing optic and the claim 5 element.
Because these limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Notably, the plain and ordinary meaning of the term “multiplexing” is believed to be inclusive of an element by which more than one signal may be transmitted, and it does not appear that the corresponding structure described in the specification outlines any confliction or necessitates any further limitation in this regard. The broadest reasonable interpretation will thus be applied for examination, including for example as the disclosed lens, mirror, or other optical component capable of performing the aforementioned function(s).


Claim Objections
Claims 1-3, 5, 13-15, and 17 are objected to because of the following informalities:  
At line 1 of claim 1, “the method” should be added between the comma and “comprising”.
It appears that in the 2nd claim 1 disposing step (line 3 of the claim), “a” build surface should be changed to “the” build surface.
The term “and” should be added after the semi-colon “;” ending the 1st claim 1 delivering step.
At line 2 of claim 2, “if additional light is used” should be changed, for example, to “if the additional light is delivered”.
At line 2 of claim 13, “if delivering additional light occurs” should be changed, for example, to “if delivering the additional light occurs”.
The term “and” should be added after the comma ending the 1st claim 15 wherein clause.
It appears that claim 15 should also be corrected to specify that the recited chemistry and absorbance are of “the” build material of claim 1 if this is in fact the case.
Appropriate correction of these issues (a)-(g) is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to or comprises non-statutory subject matter which lacks physical or tangible form and is not applied in a practical manner to the claimed inventive concept.
Claim 17 recites a step of operating an algorithm without clearly conveying that this algorithm takes some sort of physical form as opposed to being arguably operable mentally (see at least MPEP § 2106.04(a)(2)(III). Further, claim 17 does not provide any integration of this algorithm, or its operation, into the statutory claim 1 method by specifying, for example, what claim 1 component(s) is/are impacted thereby. Claim 17 therefore does not fall within at least one of the four categories of patent eligible subject matter.
Appropriate correction is required, at least by specifying what claim 1 component(s) is/are impacted by the claim 17 algorithm operation, by reciting those impacted component(s) if they are not already recited, or by otherwise integrating the claim 17 algorithm operation into a practical application falling under the statutory claim 1 method.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 13-15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear whether the recitation of “a” build surface in the 2nd claim 1 disposing step (line 3 of the claim) in fact refers to the build surface first recited in the 1st claimed disposing step (line 2 of the claim), or may be construed as distinct therefrom. If the former of these interpretations is intended, then a suggested correction to this effect appears under objection (b) above.
Since antecedent basis is not clearly conveyed, it is unclear in the 2nd claim 1 delivering step whether the recitation of “a build platform” is referring to a build platform on which the previously recited build surface is provided, or to a build platform which may be construed as entirely distinct therefrom.
Since antecedent basis is not clearly conveyed, it is unclear in the 1st claim 1 wherein clause whether the delivered light, delivered additional light, and optical process monitoring being referenced are in fact the same as or may be construed as distinct from the light, additional light, and optical process monitoring recited previously in the claim.
Also in the 1st claim 1 wherein clause, it is unclear how the recited light, additional light, or optical monitoring may in fact occur “by” simply dividing as claimed. While light delivery may “comprise” passage through an optic element sub-aperture, light st claim 1 wherein clause, in other words, either omits essential steps or elements which specify “by” what the recited light or monitoring delivery actually occur, or this clause conflates what the recited delivery in fact occurs “by” with what the recited delivery may instead generally “comprise” (i.e. the recited dividing).
Further with respect to the 1st claim 1 wherein clause, it is unclear: (a) what actual result is provided by the recited “dividing”, and whether this in fact results in some sort of physical division or barrier, whether this is inclusive instead of a mental process of dividing into or merely recognizing the existence of sub-apertures which naturally exist like those of the Fig. 3, 7, and 8 lens optic, and/or whether this is inclusive of a mere provision of a multiplexing optic comprising what constitutes natural sub-apertures as divisions of an input aperture thereof; (b) why the term “theoretical” is being utilized in describing the claimed input aperture that is subjected to the aforementioned “dividing”; (c) how actual sub-apertures can result from division of an input aperture which is merely “theoretical”; and further (d) how delivery of actual light, actual additional light, or actual optical process monitoring can take place in relation in any way to an input aperture which is merely “theoretical”. Finally, it is unclear whether this wherein clause is intending to convey that that the delivery in fact takes place through one or more of the recited sub-apertures, and further exactly how the common optical axis of the 2nd
In the 2nd claim 1 wherein clause, it is unclear exactly what the “common optical axis” is common to, including when only one of the two listed options in this clause, such as the delivered light only, is selected (i.e. selecting the delivered light from the delivery of light “or” at least one of additional light or optical process monitoring).
It is unclear if the claim 2 line 2 recitation of “if additional light is used” pertains strictly to the previously cited delivering of additional light, or whether this condition may be construed as applying also to the delivering of light (in which case the claim provides the subsequently recited fusing, whether by the light or additional light, only if the additional light is used).
It is unclear in the final two lines of claim 2 whether reference to the at least one additional layer of the build material “on the build surface” is intended to further limit the claim 1 additional layer, which is disposed on at least one of the build surface “or” the at least one layer, to being disposed strictly on the build surface.
Since antecedent basis is not clearly conveyed, it is unclear in claim 3 whether the additional layer being referenced is the same as or may be construed as distinct from that of claim 1. If the former interpretation is intended, the claim 3 recitation of disposing on the build “platform” would lack antecedent basis, particularly since claim 1 only disposes the additional layer on the build surface or a previous layer. If the latter interpretation is intended, then the claim should be clarified to this effect.
Further in claim 3, it is unclear how the mere act of disposing could yield the claimed fusing, and exactly how the act of depositing differs from the previous disposing.
The same above indefiniteness issue (c) exists also for the light, additional light, and optical process monitoring of claim 13.
The same above indefiniteness issue (g) exists also for the claim 13 line 2 condition of “if delivering additional light occurs”. It is unclear whether this condition may be construed as applying also to the delivering of light, in which case the subsequently recited delivery via a plurality of light sources (whether for the light or additional light) takes place only if additional light is delivered.
It is unclear how to construe the claim 14 recitation of a light source, itself, being directed “through” the multiplexing optic, and whether this in fact requires for the source to somehow pass through the optic, or whether this intends instead for the light generated by the light source to pass through the optic.
Since antecedent basis is not clearly conveyed, it is unclear whether the chemistry and absorbance of claim 15 are of the build material recited in claim 1 or whether they may be construed as pertaining to a build material which is distinct therefrom.
In relation to the rejection of claim 17 under 35 U.S.C. § 101 above, it is further noted that this claim raises indefiniteness issues as well, particularly since it is unclear exactly what impact or further limitation the claim 17 algorithm operation has on the statutory claim 1 method.
Also in claim 17, it is unclear at line 3 whether it is the line 2 operating or the line 2 maintaining that are “in view of” the subsequently recited mapping, and further exactly what is meant by this/these being “in view of” the mapping and whether this is requiring that the mapping is what governs the speed/toolpath, the algorithm, or both.
Appropriate correction of these issues (a)-(p) is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, in particular since the claim 17 algorithm operation, as presently recited, is not integrated into the statutory claim 1 method in a manner that clearly conveys what further limitation is being added thereto.
To correct this issue, this claim may be claimed or amended to place it in proper dependent form, or a sufficient showing may be presented that this claim in fact complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (US 2017/0017067).
As to claim 1, Ohno teaches a method for manufacturing a three-dimensional object in which a plurality of build material layers are disposed on one or more of a build platform surface and/or previous build material layers (see at least the fig. 1 embodiment and its corresponding description), and in which light is delivered as claimed (see at least the fig. 3, 4, 9, 11, 12, 13, and 16 optic system embodiment(s) and their corresponding description for light delivery), with a division of the claimed sub-apertures existing or being provided for one or more of the optic elements of the aforementioned optic system embodiment(s), with the claimed additional light delivery being met either by (a) subsequent irradiation along a single beam path for a subsequent build layer and/or for different portions of a 
Ohno’s above technique comprises the claim 2-3 fusing (see at least the above citations, including for example [0043] and [0044]), comprises the claim 3 depositing (see at least the above citations), comprises at least one of the claim 5 elements in addition to the claim 5 operation as represented by the optic system(s) referenced under the rejection of claim 1 above, and comprises the claim 17 toolpath provided for example by moving one or more of device 13 and/or 33, this toolpath being dictated by what may be construed as a toolpath generation algorithm as operated by a control device 17 (see at least [0038]), including in response to mapping as provided by camera 61 and/or by build data which may also be construed as the claimed mapping.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 2017/0017067) as applied to claims 1-3, 5, and 17 above, and further in view of one or more of DeMuth et al. (US 2017/0120518), Scott et al. (US 9,114,478), and/or Burris et al. (US 2014/0263209).
Ohno discloses the claim 14 angle under at least the above citations, but does not appear to explicitly disclose the claim 13-15 provision of a plurality of light sources. However, each of Demuth, Scott, and Burris likewise disclose additive manufacturing, including whereby multiple light sources may be utilized and operated at different wavelengths, which would be expected to have the same or similar impact on one or more of the claim 15 physical properties (see DeMuth 

Conclusion

See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742